In a consolidated action to recover damages for wrongful death and conscious pain and suffering and for personal injuries, the appeal is from an order denying appellants’ motion to amend their respective answers to two of the three complaints in the consolidated action. The causes of action arose from an accident which occurred in 1955, and a trial of the issues in 1957 resulted in a mistrial. The motion was denied on the ground that it would be an improvident exercise of discretion to grant the relief sought on the eve of a retrial. The amendments sought to plead that the appellant Anthony Sirico was a fellow servant of the respondent John Sirico and of the intestate. Order affirmed, with separate bills of $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Ughetta, H&llinan and Kleinfeld, JJ., concur.